Order                                                            Michigan Supreme Court
                                                                       Lansing, Michigan

  April 3, 2015                                                         Robert P. Young, Jr.,
                                                                                   Chief Justice

                                                                         Stephen J. Markman
                                                                             Mary Beth Kelly
  151034(33)                                                                  Brian K. Zahra
                                                                      Bridget M. McCormack
                                                                            David F. Viviano
  JOHN DOE 1, JOHN DOE 2, JOHN DOE 3,                                   Richard H. Bernstein,
                                                                                        Justices
  JOHN DOE 4, JOHN DOE 5, JOHN DOE 6,
  and JOHN DOE 7, on behalf of themselves
  and a class of all others similarly situated,
                 Plaintiffs-Appellees,
  v                                               SC: 151034
                                                  COA: 324602
                                                  Washtenaw CC: 13-001196-CZ
  DEPARTMENT OF CORRECTIONS,
  GOVERNOR OF THE STATE OF MICHIGAN,
  DIRECTOR OF MICHIGAN DEPARTMENT
  OF CORRECTIONS, DEPUTY DIRECTOR
  OF MDOC CORRECTIONAL FACILITIES
  ADMINISTRATION, FORMER DEPUTY
  DIRECTOR OF MDOC CORRECTIONAL
  FACILITIES ADMINISTRATION, CHIEF
  DEPUTY DIRECTOR OF MDOC
  CORRECTIONAL FACILITIES
  ADMINISTRATION, WARDEN OF CARSON
  CITY CORRECTIONAL FACILITY, WARDEN
  OF CHARLES EGELER RECEPTION AND
  GUIDANCE CENTER, WARDEN OF
  EARNEST C. BROOKS CORRECTIONAL
  FACILITY, WARDEN OF GUS HARRISON
  CORRECTIONAL FACILITY, WARDEN OF
  RICHARD A. HANDLON CORRECTIONAL
  FACILITY, WARDEN OF OAKS
  CORRECTIONAL FACILITY, WARDEN OF
  THUMB CORRECTIONAL FACILITY,
  WARDEN OF CHIPPEWA CORRECTIONAL
  FACILITY, WARDEN OF MARQUETTE
  BRANCH PRISON, and WARDEN OF
  BELLAMY CREEK CORRECTIONAL
  FACILITY,
             Defendants-Appellants.
  _________________________________________/
                                                                                                              2

        On order of the Court, the motion for reconsideration of this Court’s March 6,
2015 order is considered, and it is GRANTED in part. On reconsideration, we VACATE
that part of the March 6, 2015 order stating that “[t]rial court proceedings are stayed
pending the completion of this appeal.” We MODIFY the order to grant the motion for
stay only with regard to the Washtenaw Circuit Court’s class certification orders, dated
October 29, 2014, and November 21, 2014. As before, on motion of a party or on its
own motion, the Court of Appeals may modify, set aside, or place conditions on the stay
if it appears that the appeal is not being vigorously prosecuted or if other appropriate
grounds appear. In all other respects, the motion for reconsideration is DENIED.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        April 3, 2015
       d0331
                                                                            Clerk